Judgment of the County Court of Kings County, convicting the defendant of the crime of manslaughter in the first degree for having performed an abortion upon Rose Glickfeld, resulting in her death, reversed on the law and a new trial ordered. Appeal from sentence dismissed. The court erred in refusing to permit the defendant to relate what the deceased told him, at the time she first visited him, particularly as the People were permitted to prove what the defendant told Detective Wright and Dr. Nash as to what was said by deceased when she first consulted him as to the condition of which she complained, prior treatment administered and her history. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.